Citation Nr: 0717765	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  00-07 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD), and if so, whether service connection should 
be granted.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  An unappealed February 1989 rating decision denied the 
veteran's claim for service connection for PTSD.  

2.  The evidence received since the last final denial on any 
basis, in February 1989, considered in conjunction with the 
record as a whole, bears directly and substantially on the 
specific matter under consideration, was not previously 
submitted to agency decisionmakers, is neither cumulative nor 
redundant of the evidence previously considered, and in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in February 1989, which 
denied service connection for PTSD, is final.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, § 115, 103 Stat. 2065 (1989);  
38 C.F.R. § 3.104 (1989); 55 Fed. Reg. 13527 (Apr. 11, 1990).  

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.159 (2006); 38 C.F.R. §§ 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following an adverse determination by the RO, a notice of 
disagreement must be filed to initiate appellate review.  
38 U.S.C.A. § 7105(b)(1).  Generally, in the absence of clear 
and unmistakable error, RO determinations that are not timely 
appealed are final and may not be reconsidered.  See 
38 U.S.C.A. §§ 5109A(b) (clear and unmistakable error).  

In June 1986, the veteran filed a claim for service 
connection for PTSD.  An adverse decision was issued in 
February 1989 and the veteran did not file a notice of 
disagreement.  Accordingly, that decision is final.  
38 C.F.R. § 7105(b)(1); 38 C.F.R. § 3.104 (1989).  

The veteran argues that he never received actual notice of 
that decision.  His claims folder contains notes about 
mailing the decision to the veteran and copies of several 
letters sent to members of Congress about the decision (with 
a copy of each letter sent to the veteran's representative), 
but the file contains nothing conclusive to show that the 
decision was actually mailed to the veteran.  At the time of 
that decision, however, the law did not require that notice 
of an adverse decision and the reasons for it be provided to 
a claimant before the decision became final.  38 C.F.R. 
§ 3.104 (1989) (the decision of an agency of original 
jurisdiction on which action was predicated will be final and 
binding upon all field offices of the VA as to conclusions 
based on evidence on file at that time and will not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as otherwise 
provided by law).  Title 38 was amended in December 1989 to 
require notice of the decision and reasons for the decision 
be sent to the claimant, but that amendment was not effective 
until January 31, 1990.  Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, §§ 115(a) (adding original 38 
U.S.C.A. § 5104), 115(b) (effective date of amendment), 103 
Stat. 2065 (1989); see also 55 Fed. Reg. 13527 (Apr. 11, 
1990) (issuing 38 C.F.R. § 3.103(b) that details the 
claimant's right to notice of a decision and the reasons for 
that decision).  Thus, under the law in effect at the time, 
even if the veteran did not receive notice of the decision, 
since he failed to initiate appellate review, the 
February 1989 decision is final.  

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  For a claim 
such as this one filed prior to August 29, 2001, new and 
material evidence means existing evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and by itself, or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).    

Much evidence has been received since February 1989.  As 
relevant here, the information about rocket attacks from the 
United States Armed Services Center for Unit Records Research 
(USASCURR), which is now named the United States Army and 
Joint Services Records Research Center (JSRRC), had not 
previously been submitted to the RO.  It bears directly and 
substantially on the specific matter under consideration 
because it verifies one of the veteran's stressors and the 
veteran's original claim had been denied because none of his 
claimed stressors had been verified.  Since no information 
verifying that stressor had previously been received, that 
evidence was neither cumulative nor redundant.  Moreover, the 
fact that a stressor has been verified means that the 
regulatory requirements for a VA examination have been met.  
See 38 C.F.R. § 3.159(c)(4)(governing when a VA examination 
is necessary).  That makes the evidence so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  As a result, the standard for new and material 
evidence has been met.  The claim is reopened, and to that 
extent, the claim is granted.  Since the claim is granted, no 
discussion of the notice requirements under Kent v. 
Nicholson, 20 Vet. App. 1 (2006) is necessary.  

ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the appeal is granted.   


REMAND

The veteran claims that the June 2004 letter providing notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
was never received.  The file copy shows that it was sent to 
the veteran's former address and the claims file does not 
show that it has ever been sent to the veteran's proper 
address.  Accordingly, proper notice must be provided to the 
veteran.  

One PTSD stressor claimed by the veteran is that while 
serving in a "reactionary force," incoming rockets put his 
life in danger.  See My Combat Experience.  The information 
provided by the USASCURR (now the JSRRC), verified that at 
the time the veteran was stationed in Long Binh, in the 
Republic of Vietnam, that supply depot was attacked and hit 
by mortar fire.  Moreover, an October 2005 statement by 
[redacted] describes how one night a rocket hit 
outside the bunker he and the veteran were in so that the 
roof supports fell, sealing them inside the bunker.  Since 
this information is sufficient to verify that stressor, a 
medical opinion is needed to determine whether the veteran's 
PTSD is related to that particular stressor.  The veteran is 
hereby notified that it is the veteran's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In testimony and documentary evidence submitted at his 
January 2007 hearing before the Board and within 90 days 
after that hearing, the veteran identified additional deaths 
that the veteran feels are stressors for his PTSD.  In 
testimony found at pages 5-6, and 8 of the Transcript of 
Hearing before the Board ("Transcript"), the veteran notes 
that four of his very close buddies-Captain [redacted]
[redacted], PFC [redacted], SSGT [redacted]
[redacted], and SP5 [redacted], who were assigned to the 
54th Artillery Group, C Battery, 7th Battalion, 9th Artillery 
Regiment-died.  See also Vietnam Tour of Duty:  
Chronology/Summary ("Chronology") at pp 4; In Memoriam:  
Death-Life's Final Event ("In Memoriam") at pp1-2; and 
Summaries from www.thewall-usa.com. In addition, he claims 
the death of Rabbi Chaplain [redacted] in an 
airplane crash constitutes another stressor.  See Transcript 
at pp. 7-8; Death of a Friend:  Grief and Disbelief: Rabbi 
[redacted], December 17, 1968; Chronology at p. 2; 
October 31, 2005 letter from [redacted]; 
www.thewall-usa.com.  Other deaths that he considers 
stressors for his PTSD are: the suicide of PFC [redacted]
[redacted], who was a military policeman from Rockaway Beach, New 
York (Transcript p. 8-9; p. 2; In Memoriam at p. 2; 
www.thewall-usa.com); the airplane crash death of Lt. Col. 
[redacted] (Transcript 9); and the helicopter death of Colonel 
[redacted] (In Memoriam at pp. 2-3; www.thewall-
usa.com).  The RO should attempt to verify these claimed 
stressors.  

The veteran also describes atrocities he witnessed, 
experiences with sabotaged food in the mess, suicides of 
unidentified individuals, and incidents of friendly fire.  
See Events I Remember:  Living With the Past.  To the extent 
any of those incidents are verifiable, the RO should attempt 
to verify these claimed stressors.  

Finally, although the veteran testified that he has 
participated in a PTSD program at the VA facility in 
Northport, New York, and that he is currently receiving 
medical treatment at the Community-Based Outpatient Clinic in 
Glens Falls, New York, there are no medical treatment records 
more recent than July 2000 in the claims file.  As a result, 
his medical treatment records must be updated.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Send the veteran notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2. Assist the veteran in obtaining 
evidence by seeking medical records from 
July 2000 to the present of the veteran's 
treatment at VA hospitals and other VA 
medical facilities, as well as medical 
records from the private providers for 
whom the veteran supplies medical waivers  
Associate any evidence obtained with the 
claims folder. 

3.  Assist the veteran by attempting to 
verify the stressors relating to the 
deaths of: Captain [redacted], 
PFC [redacted], SSGT [redacted] 
[redacted], and SP5 [redacted], 
who were assigned to the 54th Artillery 
Group, C Battery, 7th Battalion, 9th 
Artillery Regiment; Rabbi Chaplain [redacted] 
[redacted]; PFC [redacted], who 
was a military policeman; Lt. Col. [redacted] 
[redacted]; and Colonel [redacted].  
If additional information is needed in 
order to verify these stressors, ask the 
veteran to supply the missing information.  

4. After notice has been provided, all 
medical records have been obtained, and 
all attempts to verify the veteran's 
claimed stressors have been completed, 
schedule the veteran for an appropriate 
examination.  The claims file must be made 
available to the examiner and the 
examiner's report should indicate that it 
was reviewed.  The examiner must be 
notified of which claimed stressors have 
been verified, including the verified 
stressor of having been sealed in a bunker 
after rockets blew out the roof supports.  
All necessary tests should be given and 
any results from such tests should be 
addressed in the examiner's report.  If 
the examiner diagnoses PTSD, an opinion 
with supporting rationale should be 
provided whether it is more likely than 
not, as likely as not, or less likely than 
not, that the veteran's PTSD is related to 
the stressor(s) that have been verified. 

5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


